325 S.W.3d 530 (2010)
STATE of Missouri, Appellant,
v.
Carlos Lamont FISHER, Respondent.
No. ED 93587.
Missouri Court of Appeals, Eastern District, Division Four.
September 28, 2010.
Application for Transfer to Supreme Court Denied November 2, 2010.
Application for Transfer Denied December 21, 2010.
Michael Cross, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, Jr., J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Carlos Fisher ("Defendant") appeals from the judgment entered upon a jury verdict convicting Defendant of possession of a controlled substance in violation of Section 195.202.[1] The trial court sentenced Defendant to ten years' imprisonment. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.